NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MUDIAGA OBIJURU URIE, AKA Troy                  No.    17-70001
Urie, AKA Troy Mudiaga Urie, AKA
Mydiaga Urig,                                   Agency No. A098-409-078

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 7, 2020
                              Seattle, Washington

Before: FERNANDEZ and NGUYEN, Circuit Judges, and BOULWARE,**
District Judge.

      Mudiaga Urie, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Richard F. Boulware II, United States District Judge
for the District of Nevada, sitting by designation.
on changed country conditions. We have jurisdiction under 8 U.S.C. § 1252, and

we grant the petition for review.

      The BIA abused its discretion in denying Urie’s motion to reopen. See

Tadevosyan v. Holder, 743 F.3d 1250, 1252 (9th Cir. 2014) (noting that this court

reviews the denial of a motion to reopen for abuse of discretion). We agree with

Urie that the passage of the Same Sex Marriage Prohibition Act in 2014 constitutes

a material change in country conditions for LGBTI individuals because it

criminalizes a much broader range of conduct than Nigeria’s preexisting law

criminalizing same-sex sexual activity. See 8 C.F.R. § 1003.2(c)(3)(ii) (the time

and numerical limitations on motions to reopen do not apply to motions “based on

changed circumstances arising in the country of nationality . . . , if such evidence is

material and was not available and could not have been discovered or presented at

the previous hearing”). The BIA abused its discretion in concluding otherwise.

We therefore grant the petition for review, and we remand to the BIA with

instructions to consider whether Urie has established prima facie eligibility for

asylum, withholding of removal, or protection under the Convention Against

Torture. See Agonafer v. Sessions, 859 F.3d 1198, 1204 (9th Cir. 2017).

      PETITION FOR REVIEW GRANTED; REMANDED WITH

INSTRUCTIONS.




                                           2